Name: Commission Regulation (EEC) No 1504/82 of 13 June 1982 suspending advance fixing of the monetary compensatory amounts applicable in the Federal Republic of Germany, France, Italy and the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6 . 82 Official Journal of the European Communities No L 166/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1504/82 of 13 June 1982 suspending advance fixing of the monetary compensatory amounts applicable in the Federal Republic of Germany, France, Italy and the Netherlands prevent speculation, advance fixing of the compensa ­ tory amounts should be suspended in accordance with Article 9 (2) of Regulation (EEC) No 1160/82 for the Member States for which modification of these amounts could be foreseen , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), Having regard to Commission Regulation (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts (3), and in particular Article 9 (2) thereof, Whereas with effect from 14 June 1982 the central rates of the different currencies of the European monetary system have been amended ; whereas, pending a decision on the measures to be taken in the agricultural sector following this event, in order to Advance fixing of the monetary compensatory amounts applicable in the Federal Republic of Germany, France , Italy and the Netherlands shall be suspended from 14 June 1982. Article 2 This Regulation shall enter into force on 14 June 1982. It shall apply until 16 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p . 1 . 0 OJ No L 362, 17 . 12 . 1981 , p . 2. 0 OJ No L 134, 15 . 5 . 1982, p . 22 .